DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Claims 1-21 are examined on the merits and are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art
for each of the claimed SEQ ID NO:s claimed are as follows:
SEQ ID NO: 1- Kawaoka and Castrucci et al. (WO/96/010631) teach a composition comprising SEQ ID NO: 1 that comprises SEQ ID NO: 1, but their sequence is longer than 50 amino acids in length;

SEQ ID NO: 2- GenBank Accession P13880 (published 2006) comprises the M1 fragment of the instant inventions SEQ ID NO: 2, however, P13880 is a full-length M1 protein that is longer than 50 amino acids;

SEQ ID NO: 3- GenBank Accession AAX56544 (published 2005) comprises the NP fragment of the instant inventions SEQ ID NO: 3, however, AAX56544 is a full-length NP protein that is longer than 50 amino acids;

SEQ ID NO: 4- GenBank Accession AF100361 (published 1999) comprises the NP fragment of the instant inventions SEQ ID NO: 4, however, AF100361 is a full-length NP protein that is longer than 50 amino acids;

SEQ ID NO: 5- GenBank Accession AAZ43413 (published 2005) comprises the PB1 fragment of the instant inventions SEQ ID NO: 5, however, AAZ43413 is a full-length PB1 protein that is longer than 50 amino acids; and

SEQ ID NO: 6- GenBank Accession AF255369 (published 2004) comprises the M2 fragment of the instant inventions SEQ ID NO: 6, however, AF255369 is a full-length M2 protein that is longer than 50 amino acids.

Terminal Disclaimer
The terminal disclaimer filed on 5/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 8444995; 8475802; 9446116; 9889191 and 10765734 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648